Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 5-16-19 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains drawing figure reference numerals and it also contains legal phraseology in particular the term “said”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what constitutes an optically effective pattern as detailed with respect to the first and second optically effective patterns in claim 1 and the optically effective pattern in claim 39.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how the plane can be curved in that having a curve in that a plane by its definition is straight and not curved. 
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the optically effective pattern detailed in claim 25 is the same or different than the first and second optically effective patterns detailed in parent claim 20 and it is further unclear to what constitutes an optically effective pattern.
Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the Moiré pattern detailed in each of claims 30 and 31 is the same or different than the Moiré effects detailed in parent claim 29.
Claim 36 recites the limitations "the main dimensions" and “the individual pattern parts” in line 1 and lines 1-2 respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the optically effective pattern detailed in claim 37 is the same or different than the first and second optically effective patterns detailed in parent claim 20 and it is further unclear to what constitutes an optically effective pattern.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 20-21, 23-26, 28, 32-33, 35 and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0087720 to Cesnik et al.
Referring to claim 20, Cesnik et al. discloses a transparent pane – see for example figure 3 and paragraphs [0026] thru [0027], comprising a first optically effective pattern – at either of items 3, in a first plane – see figure 3, and a second optically effective pattern – see the other of items 3, in a second plane – see figure 3, spaced apart from the first plane in a thickness direction of the pane – see figure 3.
Referring to claim 21, Cesnik et al. further discloses at least one of the planes is disposed on a surface of the pane – see at 3 in relation to 2 and 10 in figure 3.
Referring to claim 23, Cesnik et al. further discloses the two planes are disposed on surfaces of different part panes of the pane – see at 3 on different parts – at 2,10 in figure 3.
Referring to claim 24, Cesnik et al. further discloses the part panes have a constant spacing from one another – see at 2,10 in figure 3, and confine a closed volume between them or contacting one another directly – see direct contact in figure 3.
Referring to claim 25, Cesnik et al. further discloses an optically effective pattern is formed by first pane regions – see at 3 on items 2 and 10 in figure 3, whose transmission properties and/or absorption properties and/or reflection properties and/or scattering properties are different from those of an adjacent second pane region – see figures 1-5 with some pane regions having the pattern of item 3 and other pane regions not having the pattern of item 3 and therefore have different properties.
Referring to claim 26, Cesnik et al. further discloses a first pane region has a degree of absorption and/or a degree of reflection of at least 30% of the radiation power at a wavelength in a wavelength range – see the reflection detailed for example in paragraph [0034].
Referring to claim 28, Cesnik et al. further discloses one or both of the patterns has/have a plurality of non-contiguous first pane regions – see pane regions in the patterns of figures 5-9, the plurality of non-contiguous first pane regions being able to be arranged and distributed in a regular manner and/or in a random manner and/or in a pseudorandom manner – see regular manner in figure 5 and random manners in figures 6-9.
Referring to claim 32, Cesnik et al. further discloses both optically effective patterns are regular patterns – see at 3 in figures 3-9. The claim limitations of the patterns may be rotationally shifted with respect to one another are not required by the claim given the “may be” clause. 
Referring to claim 33, Cesnik et al. further discloses the two patterns are regionally identical to one another and are regionally not identical to one another – see items 3, regionally identical to one another as seen in figures 3-9, wherein the identical and non-identical regions may be periodically provided along one area dimension of the patterns or along both area dimensions – see items 3, applied in two dimensions such as length and width dimensions in figures 3-9.
Referring to claim 35, Cesnik et al. further discloses at least one of the patterns is formed by a deposited material – see for example at item 3 in figures 3-9 and see for example paragraphs [0066] and [0076].
Referring to claim 37, Cesnik et al. further discloses an optically effective pattern is printed on a pane surface – see for example at item 3 in figures 3-9 and see for example paragraphs [0035], [0066] and [0076].
Referring to claim 38, Cesnik et al. further discloses the pane is or comprises a glass pane – see figure 3 and paragraphs [0002], [0011] thru [0013] and [0037] thru [0039], and can be a double-glass pane – see at 2,10 in figure 3, or a triple-glass pane or a multi-glass pane which can have two or three or more spaced-apart glass panes.
Referring to claim 39, Cesnik et al. further discloses a transparent pane comprising an optically effective pattern – at items 3, having individual pattern regions – see figures 3-9, with individual pattern regions being spaced apart from one another in the thickness direction of the pane – see items 3 in figure 3 spaced via thickness of items 2,10.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22, 27, 29-31, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesnik et al. as applied to claims 20 or 26 above.
Referring to claim 22, Cesnik et al. does not disclose a plane can be curved and can at least regionally extend in the interior of a pane. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. and have the plane in any desired shape/configuration including the claimed curved shape extending in the interior of the pane, so as to yield the predictable result of allowing for the device to have the desired optical characteristics for its intended use. 
	Referring to claim 27, Cesnik et al. further discloses the first pane regions take up less than the entire pane surface and take up at least some portion of the pane surface – see figures 3-5. Cesnik et al. does not disclose the first pane regions take up less than 60% of the pane surface and/or at least 10% or at least 20%. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. and add the first pane region being less than 60% of the first pane region and/or at least 10% or 20% of the first pane region, so as to yield the predictable result of allowing for the device to have the desired optical characteristics. 
	Referring to claim 29, Cesnik et al. does not disclose the two patterns are designed such
that they cause Moiré effects. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. and have the two patterns causing Moiré effects as claimed, so as to yield the predictable result of allowing for the device to have the desired optical characteristics.
	Referring to claim 30, Cesnik et al. does not disclose the optically effective patterns are
designed spaced apart and aligned such that, at a spacing of 2 meters or 3 meters or 4 meters from the pane, a Moiré pattern produced is one-dimensionally or two-dimensionally regular and has a lattice constant of above 2 cm or of above 5 cm or of below 30 cm or of below 20 cm in one dimension or in two dimensions. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. and add the patterns being spaced apart and aligned such that, at a spacing of 2 meters or 3 meters or 4 meters from the pane, and a Moiré pattern produced is one-dimensionally or two-dimensionally regular and has a lattice constant of above 2 cm or of above 5 cm or of below 30 cm or of below 20 cm in one dimension or in two dimensions, so as yield the predictable result of allowing for the device to have the desired optical characteristics. 
	Referring to claim 31, Cesnik et al. does not disclose a Moiré pattern produced is one-
dimensionally or two-dimensionally irregular and, viewed in one dimension, has a mean
spacing between maxima and adjacent minima that comprises above 2 cm or above 5 cm
or below 20 cm or below 15 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. and add the pattern being a one-dimensionally or two-dimensionally irregular and, viewed in one dimension, has a mean spacing between maxima and adjacent minima that comprises above 2 cm or above 5 cm or below 20 cm or below 15 cm as claimed, so as to yield the predictable result of allowing for the device to have the desired optical characteristics. 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesnik et al. as applied to claim 20 above, and further in view of U.S. Patent No. 8,869,480 to Klem.
Referring to claim 34, Cesnik et al. does not disclose one or both of the patterns are or comprise lattice patterns or dot patterns which at least regionally have different lattice constants in one dimension or in both dimensions of the plane and/or are rotated with respect to one another. Klem does disclose one or both of the patterns are or comprise lattice patterns – figure 4, or dot patterns – figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al., and add the patterns being a lattice or dots as disclosed by Klem, so as to yield the predictable result of allowing for the device to have the desired optical characteristics. Cesnik et al. as modified by Klem does not disclose the patterns at least regionally have different lattice constants in one dimension or in both dimensions of the plane and/or are rotated with respect to one another. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. as modified by Klem and add the patterns having the claimed lattice constants, so as to yield the predictable result of allowing for the device to have the desired optical characteristics. 
Referring to claim 36, Cesnik et al. does not disclose the main dimensions of the individual pattern parts are between 2 mm and 50 mm. However, it would have been obvious to one of ordinary skill in the art to take the device of Cesnik et al. and add the main dimensions of the pattern parts being between 2mm and 50mm as claimed, so as to allow for the device to have the desired optical characteristics. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to animal repelling devices in general:
	U.S. Pat. No. 5,588,251 to Young – shows animal repelling device
	U.S. Pub. No. 2005/0166537 to Geiger – shows animal repelling device
	U.S. Pat. No. 7,992,361 to Thiagarajan et al. – shows animal repelling device
	U.S. Pat. No. 9,974,298 to Arnold et al. – shows animal repelling device

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643